Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 4-20 have been examined and original claim 3 has been canceled. 

Response to Amendment
Examiner acknowledges the changes made to the claims by applicant via amendment.  The rejections of claim 8-9 under 35 U.S.C. 112, second paragraph from previous office action have been overcome as a result of amendment and remarks. 
Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive. The followings are Applicant’s arguments and Examiner’s responses:
Applicant argues
Applicant respectfully submits that Mittleman fails to teach each and every element of amended claims 1 and 17. Specifically, Mittleman fails to teach a light assembly where light is emitted through the cover of the lens button via a light skirt. Mittleman teaches a lens button 1200 that may be pressable to input a command to the system. A light ring 1220 positioned behind the lens is configured to receive light and disperse the light as a ring or halo surrounding the lens. However, Mittleman does not teach that any light is emitted through the center of the lens. Further, as can be seen from the ring-shape of the light ring, light is only emitted adjacent the periphery of the ring, not at the center thereof. Applicant additionally notes that page 5 of the office action states that 

Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The newly amended claim 1 and 17 (claim subject of original claim 3) merely disclose a light skirt for communicate light from the light source to the cover, but does not specific limiting the light is emitted through the center of the lens. 

Applicant submits that a person having ordinary skill in the art would not be motivated to combine the light assembly taught in Huang with the lens button 1200 of Mittleman. Mittleman teaches that one or more sensors view through the lens button for various purposes. If a light were emitted via the center of the lens, the light may interfere with operation of the one or more sensors similarly trying to measure a parameter through the center of the lens. In addition, if the light assembly of Huang was added to the system of Mittleman, a light would be emitted both around and through the center of the lens button. The distinctive halo formed by the light ring would not be discernible from the 

Examiner respectfully disagrees.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination in view of Huang is relied on the teaching of using light skirt for communicating light from the light source to the cover. Therefore the combined structure would be incorporating the light skirt of Huang between the light source of Mittleman and the cover of Mittleman in order to enhance the communicating of light from the light source to the cover.  The combined light skirt in view of Huang could be functioning as light guide to improve the direction of the lighting from the light source of Mittleman toward the cover of Mittleman, for example, toward the cover and reduce the light propagates outwardly beyond the light shirt.  Since the light shirt of Huang is structured at the adjacent periphery of the light source, therefore the light ring of Mittleman would be performing the same of lighting the surrounding of the lens as described in Mittleman but would include an improvement of directing the light toward the cover lens.  The light does not necessary emitting via the center of the lens as argued by Applicant.  In addition, the height and the size of the light shirt would be a design choice based on the specific application and requirement of the light assembly structure by choosing from a finite number of identified, predictable solutions.   Therefore, the combined structure in view of the light skirt of Huang would not interfere with operation of the one or more sensor as disclosed by Mittleman. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5,7-9, 12,14,16-18,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Huang (US 2017/0314776).
As per claim 1, Mittleman shows a life safety device (Fig. 4A and 4F; hazard detector 400) comprising: 

a detector for detecting one or more conditions (Fig. 4F; Para. 117; CO detector); and 
an actuatable mechanism (lens button 1200) coupled to the housing, the actuatable mechanism including a light assembly (light ring 1220 and LED) operable in response to detection of at least one of the one or more conditions (Para. 115, 117).  
The invention of Mittleman does not explicitly mention a light skirt for communicating light from the light source to the cover.  
In the analogous art of lighting assembly, Huang shows a device (see figure 1) comprising: a housing ("insulating housing 1 "); a detector for detecting one or more conditions ([0044]); and an actuatable mechanism coupled to the housing ("push button ), the actuatable mechanism including a light assembly (see arrangement in the second cavity 4) operable in response to detection of at least one of the one or more conditions ([0040]); wherein the light assembly further comprises: a light source ("LED light source 6"); a cover ("diffusing mask 8"); and a light skirt for communicating light from the light source to the cover (the skirt is the inner surface of the housing 1 which delimits the area of illumination between the LED source 6 and the lens 8). 
Therefore, it would have been obvious at the time the invention was made to incorporate the light skirt as shown by Huang to the light assembly as shown by Mittleman because it would allow the light travel from the light source to the cover (with delimits the area of illumination as mentioned above and Examiner’s response).  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 


As per claim 4, the combined invention of Mittleman in view of Huang meets the limitation of claim and the cover 1300 of Mittleman is generally flush with an exterior of the housing (front casing 1100 and mounting plate 500; Fig. 4A and 4F). Huang also shows the cover is generally flush with an exterior of the housing (Fig. 1; the arrangement of the diffusing mask 8). 
As per claim 5, the combined invention of Mittleman in view of Huang meets the limitation of claim and Huang further shows the cover has at least one feature formed thereon to alter light the light emitted by the light source (Para. 30 and 39).
As per claim 7, the combined invention of Mittleman in view of Huang meets the limitation of claim and Huang further shows a light transmission device positioned within the housing, wherein the light assembly is nested within the hollow interior of the light transmission device (reflection cup 7; Fig. 1; Para. 23-24).
As per claim 8, the combined invention of Mittleman in view of Huang meets the limitation of claim and Huang further shows a shape of the light skirt is generally complementary to the light transmission device (Para. 10; reflection cup 7; Fig. 1; Para. 23-24). 
As per claim 9, the combined invention of Mittleman in view of Huang meets the limitation of claim and Huang further shows a light blocking material (the interior wall of the housing to block the light from transmitting to outside or undesired direction) positioned adjacent the light transmission device (reflection cup 7; Fig. 1; Para. 23-24). 


As per claim 12, the combined invention of Mittleman in view of Huang meets the limitation of claim and Mittleman shows actuation of the actuatable mechanism is configured to perform an operation associated with the life safety device (the lens button 1200 may also function as a button that is pressable by a user to input various commands to hazard detector 400, such as to shut off an alarm that is triggered in response to a false or otherwise harmless condition; Para. 115,159).
As per claim 14, the combined invention of Mittleman in view of Huang meets the limitation of claim and Mittleman shows actuation of the actuatable mechanism performs a hush operation (quiet an alarm; Para. 159).
As per claim 16, the combined invention of Mittleman in view of Huang meets the limitation of claim and Mittleman shows the housing includes a lower housing portion and the actuatable mechanism is arranged adjacent a center of the lower housing portion (Fig. 4A and 4F).
As per claim 17, Mittleman shows a method of operating a life safety device (Fig. 4A and 4F; hazard detector 400) comprising: sensing a condition via at least one detector (Fig. 4F; Para. 117; CO detector) of the life safety device; and illuminating a light assembly (light ring 1220 and LED) of the life safety device in response to sensing the condition, wherein the light assembly is formed as part of an actuatable mechanism (lens button 1200) visible at an exterior of a housing of the life safety device (Fig. 4A and 4F; Para. 115,117,159).
the invention of Mittleman meets the limitation of claim and further shows the light assembly further comprises: a light source; a cover (Para. 115; light ring 1220 and cover ), but 
In the analogous art of lighting assembly, Huang shows a device (see figure 1) comprising: a housing ("insulating housing 1 "); a detector for detecting one or more conditions ([0044]); and an actuatable mechanism coupled to the housing ("push button ), the actuatable mechanism including a light assembly (see arrangement in the second cavity 4) operable in response to detection of at least one of the one or more conditions ([0040]); wherein the light assembly further comprises: a light source ("LED light source 6"); a cover ("diffusing mask 8"); and a light skirt for communicating light from the light source to the cover (the skirt is the inner surface of the housing 1 which delimits the area of illumination between the LED source 6 and the lens 8). 
Therefore, it would have been obvious at the time the invention was made to incorporate the light skirt as shown by Huang to the light assembly as shown by Mittleman because it would allow the light travel from the light source to the cover (with delimits the area of illumination as mentioned above and Examiner’s response).  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 18, the combined invention of Mittleman in view of Huang meets the limitation of claim and Mittleman shows illuminating the light assembly occurs automatically in response to sensing the condition (Para. 115,117).
As per claim 20, the combined invention of Mittleman in view of Huang meets the limitation of claim and Mittleman shows operation of the actuatable mechanism does not directly control illumination of the light assembly (one of the function of lens button is for controlling the alarm which is not directly control illumination of the light assembly; Para. 115,159).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Huang (US 2017/0314776), further in view of Carrington (US 2015/0109137). 
As per claim 6, the combined invention of Mittleman in view of Huang meets the limitation of claim, but does not explicitly mention the at least one feature includes a plurality of concentric rings to diffuse light emitted there through.  
Carrington shows a light assembly with a Fresnel lens comprising a ring array (32; Fig. 2; Para. 6) which met a plurality of concentric rings to diffuse light emitted there through.
Therefore, it would have been obvious at the time the invention was made to incorporate a plurality of concentric rings as shown by Carrington to the combined light assembly as shown by Mittleman in view of Huang because a person skilled in the art knows that there are multiple types of lens which can be used in similar lighting arrangements. It would be an implementation of use of know techniques to improve similar device in the same way.

Claim(s) 10,11,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Huang (US 2017/0314776), further in view of Mc Donagh et al. (US 2016/0027266). 
As per claim 10, the combined invention of Mittleman in view of Huang meets the limitation of claim, but does not explicitly mention the cover includes at least one of tinting and printed text.  

Therefore, it would have been obvious at the time the invention was made to incorporate the printed lens as shown by Mc Donagh to the lens as shown by Mittleman because the use of printed lenses for providing clear indications additionally to illuminating is common practice.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 11, the combined invention of Mittleman in view of Huang meets the limitation of claim, but does not explicitly mention the light assembly is an egress light having a brightness sufficient to illuminate an adjacent pathway or exit.  
Mc Donagh shows a lighting assembly that is an egress light having a brightness sufficient to illuminate an adjacent pathway or exit (Fig. 1-6B).
Therefore, it would have been obvious at the time the invention was made to incorporate the light assembly with detector as shown by Mittleman to the egress light as shown by Mc Donagh, because it would allow the egress light including the condition monitoring function, thereby increasing the flexibility and capability of the invention such as functioning as an exit light. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 19, the combined invention of Mittleman in view of Huang meets the limitation of claim, but does not explicitly mention illuminating the light assembly indicates a location of an exit.  

Therefore, it would have been obvious at the time the invention was made to incorporate the light assembly with detector as shown by Mittleman to the egress light as shown by Mc Donagh, because it would allow the egress light including the condition monitoring function, thereby increasing the flexibility and capability of the invention such as functioning as an exit light. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Huang (US 2017/0314776), further in view of Logue et al. (US 2015/0097689). 
As per claim 13, the combined invention of Mittleman in view of Huang meets the limitation of claim, but does not explicitly mention actuation of the actuatable mechanism initiates a test operation.  
In the analogous art, Logue shows actuation of the actuatable mechanism initiates a test operation (Fig. 4A; button 600; Para. 127). 
Therefore, it would have been obvious at the time the invention was made to incorporate the button and test operation as suggest by Logue to the button of Mittleman, because it would allow the device and system of Mittleman to be tested, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 15, the combined invention of Mittleman in view of Huang meets the limitation of claim, but does not explicitly mention actuation of the actuatable mechanism enrolls 
In the analogous art, Logue shows actuation of the actuatable mechanism enrolls the life safety device within a system, the life safety device being configured to communicate wirelessly (Fig. 4A; button 600; Para. 175). 
Therefore, it would have been obvious at the time the invention was made to incorporate the button and enrollment operation for wireless communicaiton as suggest by Logue to the button of Mittleman, because it would allow the device and system of Mittleman to be registered and communicated.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689